DETAILED ACTION
This action is responsive to the following communication: the claims filed on 10/14/2021.  This action is made Non-Final.
Claims 1-12 pending in the case.  Claims 1 and 7 are independent claims. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 63/093,747, fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application.  
There is not enough support in the original disclosure for the claimed limitations 
 “based on the appointment action and based the constraint inputs and the resource inputs, dynamically updating the combination of possible compliant appointments for each of the resources available” and “for each of a number of appointment actions received at the user interface at any point after the reconfiguration of the schedule, again update the combination of possible compliant appointments for each of the resources available and again reconfigure the schedule displayed at the user interface to show each of the updated possible compliant appointments for each of the resources.”

Claim Objections
Claim 4 is objected to because of the following informalities:  the claim does not end with a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tischhauser et al. (US 2006/0293943 A1; hereinafter as Tischhauser) in view of Larsen (US 2007/0226010 A1; hereinafter as Larsen).

As to claims 1 and 7, Tischhauser discloses:
(Claim 1) A system useful for building a dynamic and interactive resource-constraint schedule using virtual representations on a graphical user interface, the system comprising: a. a user interface; b. a processor; c. a memory having instructions for execution by the processor to (see Fig. 1 and ¶ 0025-0030):
(Claim 7) A method useful for building and displaying a dynamic and interactive resource-constraint schedule using virtual representations on a graphical user interface (see ¶ 0020), the method comprising the steps of:
i. receive one or more constraint inputs, wherein the one or more constraint inputs define at least one requirement necessary to establish a compliant appointment (see ¶ 0032; the user inputs into the client desired constraints for the meeting.  Fig. 3 and ¶ 0020, 0033; meeting constraints); 
ii. receive one or more resource inputs, wherein the one or more resource inputs define each of a number of resources available for booking appointments in a given time period (see Fig. 4 and ¶ 0032, 0035, 0041; resources needed); 
iii. based on the constraint inputs and the resource inputs, determining a combination of one or more possible compliant appointments for each of the number of resources available (¶ 0020; the computing system automatically evaluates a number of possible times by comparing the input constraints {which include resources and other constraint requirements as shown in ¶ 0032} against a predetermined set of suitability criteria; The computing system also calculates an estimated desirability for each suggested meeting time based on its compliance with the suitability criteria); 
iv. upon the determination of the combination of possible compliant appointments for each of the number of resources available, display on the user interface a schedule showing each of the possible compliant appointments for each of the resources (see ¶ 0021; the results of the evaluation (including the suggested meeting time(s) and a visual indicator of desirability for each suggested meeting time) are then displayed).
 Tischhauser does not appear to teach, but the teaching of Larsen is relied upon for teaching the following limitations:
v. via the user interface, receive an appointment action interaction for a particular one of the possible complaint appointments shown on the user interface (Larsen: see ¶ 0105; one or more schedule opening have been determined and options for scheduling an appointment are displayed to the patient. While a number of possible schedule options can be displayed, the patient is prevented from viewing the entire schedule of any given practitioner or other resource. At no time, therefore, is the entire schedule displayed to the patient. In process block 104, the patient selects one of the scheduling options presented, and in process block 106, the scheduler 70 allocates the selected resources by revising the associated calendars in database 76 for each of the providers and/or resources that are required. If the procedure includes multiple steps, the scheduler 70 stores a linkage or log of the separate steps which can be used both for distributing information to the various resources in the log, and also for changing or canceling appointments); 
vi. based on the appointment action and based the constraint inputs and the resource inputs, dynamically updating the combination of possible compliant appointments for each of the resources available (Larsen: see ¶ 0039; At least some cases further include the step of receiving input via the kiosk to accept the suggested appointment schedule and automatically adding the additional unscheduled activity to the appointment schedule to update the currently scheduled appointments; In some embodiments the steps of receiving input via the kiosk to accept the suggested appointment schedule and automatically adding the additional unscheduled activity to the appointment schedule to update the currently scheduled appointments includes presenting a single icon via a display screen that, when selected, causes the additional unscheduled activity to be added to the appointment schedule and receiving input via the single icon);
vii. upon updating the combination of possible compliant appointments for each of the resources, reconfigure the schedule displayed at the user interface to show each of the updated possible compliant appointments for each of the resources (Larsen: see ¶ 0148; The check-in/scheduling example above assumes that the only constraint on scheduling unfulfilled orders and shifting currently scheduled appointments is whether or not time slots are open and resources are available; the appointment database 69 (see FIG. 8A) may include additional constraints that need to be considered either prior to shifting a currently scheduled appointment or that limit unfulfilled order from being scheduled temporally proximate the appointments.  ¶ 0027; in addition to identifying additional unscheduled activities that may be scheduled, the system may also identify resources required to complete the activities, access resource schedules to identify open time slots for the resources that are temporally proximate to currently scheduled appointments, where two or more resources are required at the same time for an activity, identify times slots when all of the needed resources are available at the same time and then suggest a new suggested appointment schedule that includes at least one time slot for at least one of the additional activities); and
viii. for each of a number of appointment actions received at the user interface at any point after the reconfiguration of the schedule, again update the combination of possible compliant appointments for each of the resources available and again reconfigure the schedule displayed at the user interface to show each of the updated possible compliant appointments for each of the resources (Larsen: see ¶ 0105; one or more schedule opening have been determined and options for scheduling an appointment are displayed to the patient. While a number of possible schedule options can be displayed, the patient is prevented from viewing the entire schedule of any given practitioner or other resource. At no time, therefore, is the entire schedule displayed to the patient. In process block 104, the patient selects one of the scheduling options presented, and in process block 106, the scheduler 70 allocates the selected resources by revising the associated calendars in database 76 for each of the providers and/or resources that are required. If the procedure includes multiple steps, the scheduler 70 stores a linkage or log of the separate steps which can be used both for distributing information to the various resources in the log, and also for changing or canceling appointments).
Both references each displays a user interface for scheduling appointments. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the scheduling user interface disclosed in Tischhauser to include feature of updating appointment scheduling as disclosed by Larsen to allow the user to see available slots for scheduling appointments as claimed.  One of ordinary skill in the art would have recognized that the results of the combination were predictable (e.g. displaying video data in the information window). One skilled in the art could have been motivated to make such a combination is to allow the user to easily schedule appointments that are compliant with the rules and resources; thus increase efficiency (Larsen:see ¶ 0018).

As to claims 2 and 8, the rejection of claim 1/7 is incorporated. Tischhauser and Larsen further teach: wherein the appointment action received via the user interface is one of a type of appointment action selected from a list of type of appointment actions comprising (a) confirmation of one of the possible compliant appointments, (b) a declination of one of the possible compliant appointments, (c) a cancellation of a confirmed one of the possible compliant appointments, and (d) an edit of one of the possible compliant appointments (Larsen: ¶ 0107; cancellation; ¶ 0036, 0155; option to reject).  Thus, combining Tischhauser and Larsen would meet the claimed limitations for the same reasons as set forth in the foregoing rejection of claim 1.  One of ordinary skill in the art would have recognized that the results of the combination were predictable (e.g. displaying video data in the information window). One skilled in the art could have been motivated to make such a combination is to allow the user to easily schedule appointments that are compliant with the rules and resources; thus increase efficiency (Larsen:see ¶ 0018).

As to claims 3 and 9, the rejection of claim 1/7 is incorporated. Tischhauser and Larsen further teach: wherein the displayed schedule comprises visual representations designating for each of the possible compliant appointments for which an appointment action has been received a type of appointment action associated with the appointment (Tischhauser: see ¶ 0021; the results of the evaluation (including the suggested meeting time(s) and a visual indicator of desirability for each suggested meeting time) are then displayed.  ¶ 0039; The user interface also includes a free busy grid frame 303 that may be updated to show the calendar state for each attendee and for each time period).

As to claims 4 and 10, the rejection of claim 1/7 is incorporated. Tischhauser and Larsen further teach: display non-compliant appointments on the displayed schedule in addition to the possible appointments (Tischhauser: see ¶ 0059; If there is a complete conflict for a required attendee (e.g., the required attendee is not listed as free during any portion of the meeting, and the non-free time that conflicts with the meeting time is characterized as busy, or out of office), then the required attendee conflict has a full count of 1). 

As to claims 5 and 11, the rejection of claim 1/7 is incorporated. Tischhauser and Larsen further teach: wherein the displayed schedule comprises visual representations signaling compliance or noncompliance with one or more constraints (Tischhauser: see ¶ 0021; the results of the evaluation (including the suggested meeting time(s) and a visual indicator of desirability for each suggested meeting time) are then displayed.  ¶ 0039; The user interface also includes a free busy grid frame 303 that may be updated to show the calendar state for each attendee and for each time period).

As to claims 6 and 12, the rejection of claim 1/7 is incorporated. Tischhauser and Larsen further teach: generate a compliance report based on each of the number of appointment actions (Tischhauser: see ¶ 0021; The results of the evaluation (including the suggested meeting time(s) and a visual indicator of desirability for each suggested meeting time) are then displayed. The raw free-busy data for each attendee may still be displayed, but the computer-generated suggestions for suitable meeting times is provided as a tool for the user to allow the user to avoid sifting through the raw data should the user choose instead to take the suggestions of the computing system. When the user selects a suggested meeting time, an electronic meeting request is automatically populated with the meeting time and a suitable place associated with the suggested meeting time).
Conclusion

The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.  For example: 
Hailpern et al. (US 2016/0342953 A1) – a system and a method includes generating a first calendar event based on an input received from a user. The method also includes assigning a priority to the first calendar event. The method also includes selecting a second calendar event to reschedule based on a priority of the second calendar event and the priority of the first calendar event. The method also includes scheduling the first calendar event in a time slot at least partially overlapping a time slot previously associated with the second calendar event. The method also includes modifying the priority of the first calendar event over time to deter rescheduling of the first calendar event.
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYETLIEN T TRAN whose telephone number is (571)270-1033.  The examiner can normally be reached on M-F: 8:00 AM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TUYETLIEN T TRAN/Primary Examiner, Art Unit 2179